Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 28, 2017

                                      No. 04-15-00595-CR

                                        David ARROYO,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR8109
                           Honorable Ray Olivarri, Judge Presiding


                                         ORDER
        After we granted the State’s second motion for extension of time to file its brief, the
State’s brief was due on February 17, 2017. On February 23, 2017, this court advised the State
that the brief had not been filed, and the State immediately filed its brief and a third motion for
extension of time to file the brief. In its motion, the State included an eFiling for Texas filing
history report that shows the State attempted to e-file the brief on February 17, 2017.
       The State’s motion is GRANTED; the State’s brief is deemed timely filed.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of February, 2017.
___________________________________
Keith E. Hottle
Clerk of Court